Citation Nr: 1034310	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement for bilateral hearing loss, and if so, 
whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for hearing loss was denied by a September 1983 rating 
decision, and the Veteran did not submit a timely appeal.  In an 
unappealed June 1995 rating decision, the RO declined to reopen 
the claim on the basis that the Veteran failed to submit new and 
material evidence. 

2.  The evidence received since the June 1995 rating decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for hearing loss. 

3.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service. 


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying the Veteran's petition 
to reopen his claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the June 1995 rating decision is 
new and material, the claim of entitlement to service connection 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board has reopened the 
Veteran's hearing loss claim and granted service connection.  
This award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.

II.  New and Material Evidence

The RO denied the Veteran's original claim for service connection 
in a rating decision issued in September 1983 and, in a June 1995 
rating decision, declined to reopen the claim on the basis that 
new and material evidence had not been received.  Specifically, 
it was determined in September 1983 that the available service 
treatment records did not show hearing loss in service; that 
hearing loss was not shown until 1971, many years subsequent to 
service; and that hearing loss could not be related to military 
service.  In June 1995, the RO found that the Veteran had not 
submitted new and material evidence.  As the Veteran did not 
submit a timely appeal of the September 1983 rating decision and 
did not appeal the June 1995 rating decision, these decisions are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

At the time of the final June 1995 decision declining to reopen 
the Veteran's claim, the evidence of record included the 
Veteran's separation examination; a VA examination summary dated 
February 1989; a VA pension examination dated June 1989; private 
audiological assessments, dated from December 1971 to April 1977; 
and statements from the Veteran received in August 1985 and May 
1995. 

The Veteran filed a claim to reopen in August 2008.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an unestablished 
fact necessary to substantiate the claim, either by itself or 
considered in conjunction with previous evidence of record.  Id.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the most recent prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and material 
evidence sufficient to reopen a previously denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence obtained since the June 1995 rating decision includes VA 
treatment records, dated from September 2006 to November 2008; a 
VA audiological evaluation and etiological opinion dated October 
2007, and a statement from the Veteran dated March 2008. 

The Veteran's claim for service connection for hearing loss was 
previously denied in September 1983 because his hearing loss 
could not be related to service, and the RO denied his petition 
to reopen in June 1995 on the basis that no new and material 
evidence was submitted.  The October 2007 VA audiological 
evaluation contains an etiological opinion by the VA audiologist 
asserting that the Veteran's current bilateral hearing loss is as 
likely as not connected to his military service.  This evidence 
is new as it has not previously been submitted.  It is also 
material as it relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim, specifically 
medical evidence relating the Veteran's hearing loss to his 
military service.  As the additional evidence is both new and 
material, the claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that began experiencing hearing loss during 
military service due to noise exposure, and that his symptoms 
have continuously worsened.   

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by showing evidence of the existence of a 
chronic disease in service, or during an applicable presumption 
period under 38 C.F.R. § 3.307, and present manifestations of the 
same chronic disease.  Or, when a chronic disease is not present 
during service, service connection can also be established by 
showing evidence of continuity of symptomatology.  38 C.F.R. § 
3.303(b).  

Additionally, certain chronic disabilities, including hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Here, however, there is no competent 
medical evidence in the record showing a diagnosis of hearing 
loss manifest to a degree of 10 percent or more within one year 
of separation from service in May 1955, so the presumptive 
provisions of 38 C.F.R. §3.307(a) and 3.309( a) for a chronic 
disease do not apply to this case.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467, 471-
73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran's complete service personnel records and service 
treatment records were not available for review at this time, as 
his service records appear to have been destroyed in the fire at 
the National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's 
treatment records have been destroyed."  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, 19 Vet. App. at 217-18 (Court declined to apply an 
"adverse presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  

The evidence demonstrates the existence of a current disability 
of bilateral hearing loss.  A February 1989 VA examination 
summary shows hearing loss disability as defined by 38 C.F.R. § 
3.385 bilaterally, with right ear auditory thresholds above 40 
decibels at 2000, 3000, and 4000 Hertz and left ear auditory 
thresholds above 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  
At this time, the Veteran was diagnosed with mild to very severe 
sensorineural hearing loss of the right ear.  The examiner found 
that his left ear was "useless of all communicative purposes."  
Accordingly, the Veteran has a current hearing loss disability as 
defined by 
38 C.F.R. § 3.385.  He was also diagnosed with mild to moderate 
sensorineural hearing loss of the right ear and severe 
sensorineural hearing loss the left ear by private audiologists 
in December 1971 and February 1977.  Pure tone levels at specific 
frequencies are not available in the audiologists' reports, but 
the Veteran had pure tone averages of 45 decibels for the right 
ear and 88 decibels for the left ear in 1971, and pure tone 
averages of 43 decibels for the right ear and 92 decibels for the 
left ear in 1977.     

The Veteran asserts that he was exposed to noise during military 
training on the firing line.  Specifically, he reports that he 
lost all hearing in his left ear in 1953 after having a 50 
caliber machine gun fired near his ear on that side.  With the 
exception of the May 1955 separation examination report, neither 
the Veteran's service treatment nor service personnel records are 
available as the Veteran's records were destroyed in a fire at 
the NPRC in 1973.  The service separation examination report 
reflects normal whisper voice test scores, but no pure tone 
levels are recorded.  However, the Veteran asserts that he lost 
all hearing in his left ear during service in 1953 and that no 
formal audiological examination was conducted at separation.  

While the Veteran may not be competent to determine whether he 
has hearing loss in accordance with 38 C.F.R. § 3.385, he is 
competent to state that he experienced severe symptoms of hearing 
loss during military service following exposure to 50 caliber 
machine gun fire for the purposes of establishing the in-service 
occurrence of an injury.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is 
competent and sufficient in a particular case is a fact issue to 
be addressed by the Board); Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) (holding that "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or otherwise 
observable, symptoms of disability); see, e.g. Horowitz v. Brown, 
5 Vet. App. 217, 222-23 (1993) (holding that the Board must 
provide reasons and bases for rejecting lay evidence of hearing 
loss); Connolly v. Derwinski, 1 Vet. App. 566, 567 (1991).  
Furthermore, as the Veteran's statements regarding his in-service 
noise exposure and loss of hearing during service are facially 
plausible and have been consistent over the nearly 40 year period 
that has sought service connection for this disability, the Board 
finds his testimony regarding his in-service noise exposure and 
loss of hearing during service to be credible.  Conversely, the 
Board does not find whisper test scores recorded in the absence 
of pure tone levels to be of greater probative value, as this 
test cannot be used to determine the existence of hearing loss in 
accordance with 
38 C.F.R. § 3.385.   

Lastly, in October 2007, the Veteran's VA audiologist determined 
that in consideration of the Veteran's history of in-service 
noise exposure and the configuration of his hearing loss, it is 
as likely as not that the hearing loss is connected to his 
military service.  This opinion is adequate and probative as it 
provides both an opinion as to the cause of the Veteran's hearing 
loss and provides a reasoned medical explanation by referencing 
the connection between acute noise exposure and the greater 
severity of the Veteran's hearing loss on the left side.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). 

Therefore, in consideration of the Board's heightened duty to 
consider applicability of the benefit of the doubt rule when the 
Veteran's service treatment records are unavailable, the Board 
will resolve any doubt in favor of the Veteran and conclude that 
his bilateral hearing loss is related to his military service.

Therefore, as the evidence establishes the existence of bilateral 
hearing loss in accordance with 38 C.F.R. § 3.385, the occurrence 
of an in-service injury, and a causal relationship between the 
Veteran's current disability and the injury incurred during 
service, the Board finds that the evidence supports the grant of 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(b).  The appeal is granted. 


ORDER

The claim for service connection for bilateral hearing loss is 
granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


